     Case 3:11-cr-00183 Document 76 Filed 07/27/21 Page 1 of 4 PageID #: 347



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


UNITED STATES OF AMERICA


v.                                    CRIMINAL ACTION NOS. 2:07-00064
                                                           2:08-00197
                                                           3:11-00183


JIMMIE WADE LEMASTER, JR.


           SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                     MEMORANDUM OPINION AND ORDER


             On June 9, 2021, the United States of America appeared

by Nicholas M. Miller, Assistant United States Attorney, and the

defendant, Jimmie Wade Lemaster, Jr., appeared in person and by

his counsel, John J. Balenovich, Esq., for a hearing on a

petition, amended petition, and second amended petition, filed

in each of the above criminal actions, seeking revocation of

supervised release in each of the criminal actions, submitted by

United States Probation Officer M. Dylan Shaffer.             The defendant

commenced a concurrent thirty-six (36) month term of supervised

release in these actions on August 31, 2018, as more fully set

forth in the Supervised Release Revocation and Judgment Order

entered by the court in criminal actions 2:07-00064 and 2:08-

00197, on February 8, 2012, and Judgment in a Criminal Case
   Case 3:11-cr-00183 Document 76 Filed 07/27/21 Page 2 of 4 PageID #: 348



entered by the court in criminal action 3:11-00183, on February

8, 2012.


           The court heard the admissions of the defendant and

the representations and arguments of counsel.


           For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in each criminal

action in the following respects:        (1) in violation of the

condition of his supervised release to not commit another

federal, state, or local crime, the defendant committed the

state law offenses of disorderly conduct on September 10, 2018,

and of domestic battery of Ms. Hively and of domestic battery of

Ms. Basham on September 15, 2020, and on the same date,

obstruction of an officer of the law; (2) on September 1, 2020,

the defendant was in unlawful possession a controlled substance

when he consumed approximately 60 Neurontin medication pills

that were prescribed to his mother, Lora Hively, doing so

without her permission, and (3) on July 13, 2020, July 22, 2020,

August 13, 2020 and August 27, 2020, the defendant failed to

report for urine screens as instructed by the probation officer;



                                     2
   Case 3:11-cr-00183 Document 76 Filed 07/27/21 Page 3 of 4 PageID #: 349



all as set forth in the petition and by the court’s findings on

the record of the hearing.



           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release in each criminal action and, further, that it

would unduly depreciate the seriousness of the violations if

supervised release in each of the three criminal actions was not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in criminal action numbers 2:07-

00064, 2:08-00197 and 3:11-0183, be, and it hereby is, revoked.


           And the court having complied with the requirements of

Rule 32.1(b)(2) and (c)(1) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583 (e), that the defendant should be confined

to the extent set forth below, it is accordingly ORDERED that

the defendant be, and he hereby is, committed to the custody of

the United States Bureau of Prisons for imprisonment for a

period of ELEVEN (11) MONTHS in criminal action no. 2:07-00064;

ELEVEN (11) MONTHS in criminal action no. 2:08-00197, and ELEVEN

(11) MONTHS in criminal action no. 3:11-00183, which terms of

imprisonment shall all run concurrently with each other,


                                     3
   Case 3:11-cr-00183 Document 76 Filed 07/27/21 Page 4 of 4 PageID #: 350



resulting in a total period of ELEVEN MONTHS imprisonment, to be

followed by a term of TWO (2) YEARS of supervised release for

each criminal action no. 2:07-00064, 2:08-00197, and 3:11-00183,

which terms of supervised release shall run concurrently with

each other, and upon the same terms and standard conditions of

supervised release as heretofore.


           The defendant was remanded to the custody of the

United States Marshal.


           The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                             DATED:       July 27, 2021




                                      4
